Action to recover damages for the death of plaintiff’s intestate, who was struck by an automobile truck, knocked to the roadway and came in contact with appellant’s trolley car. Judgment, entered on the verdict of a jury in favor of plaintiff, reversed on the facts and a new trial granted, costs to abide the event. The finding, implicit in the verdict of the jury, that the motorman was negligent is against the weight of the evidence. Inasmuch as a new trial is granted, it can be pointed out that the charge to the jury might have referred to the several phases of the evidence in the long trial and to the rules of law applicable thereto. Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ., concur.